Title: From Thomas Jefferson to Timothy Matlack, 18 April 1781
From: Jefferson, Thomas
To: Matlack, Timothy



Sir
Richmond Apr. 18. 1781

I beg leave through you to return my most grateful thanks to the American Philosophical society for the honour they have been pleased to confer on me by appointing me one of the Counsellors for that learned corporation. The busy scene in which I have the misfortune to be engaged has kept me too long from acknowledging the receipt of your polite letter notifying this honour to me; and I shall be very happy if the leisure to which I mean shortly to retire, shall enable me to contribute any thing worthy the acceptance of the society. But too long detached from those objects which come more immediately within their plan, it will scarcely be within my power to recover even the little familiarity I once had with them, and which would be far short of rendering the society any service. I can only assure them that I shall not be wanting in every respect and office which I may have an opportunity of rendering, and yourself that I am with very great respect & esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

